DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 discharge device in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of Applicant’s specification shows that the discharge device, reference numeral 50, appears to comprise a number of components to form a pump.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 12 recites “a ring button member coupled to the pallet”; however, lines 1-2 already recite “a ring button member provided thereon”.  It is unclear if the ring button member of line 12 is the same or different from the ring button member recited in line 1.  For purposes of substantive examination, the two recitations of ring button member will be interpreted as being the same structure.  It is therefore 
Regarding claim 1, line 15 recites “a discharge plate having a discharge port”; however, line 2 already recites “a discharge plate”.  It is unclear if the discharge plate of line 15 is the same or different from the discharge plate recited in line 2. For purposes of substantive examination, the two recitations of discharge plate will be interpreted as being the same structure.  It is therefore suggested to rephrase the aforementioned portion of line 15 as “the discharge plate having a discharge port”.
Regarding claim 3, lines 1-3 recite “a support part is formed…to make close contact with a bottom of the discharge plate”.  The term “close contact” is unclear.  It is unclear if the limitation requires the support part to contact the bottom of the discharge plate or if the limitation requires the support part to be close to contacting, i.e. separated apart, or if the limitation requires the support to be in contact with the bottom of the discharge plate.  If the latter is intended, then it is unclear what distance apart would constitute being close; for example, is 5 mm close or would it need to be less than 2 mm. The term "close contact” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of substantive examination, close contact will be interpreted as meaning to either directly contact or be spaced from a bottom of the discharge plate.
The term "widely" in claim 5 is a relative term which renders the claim indefinite.  The term "widely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would The limitation of the cosmetic being spread widely will be interpreted as a distribution path is provided to allow the cosmetic material to be spread.
Regarding claim 10, lines 1-4 recite a “fusion protrusion” and a “fusion groove”.  It is unclear how the cosmetic compact container comprises any distinct protrusion or groove since claim 1 requires that the upper and lower pallet are fused, thereby forming a unitary structure by unifying the boundary such that a boundary no longer exists.  Thus, the claim appears to recite an intermediary structure, and not the structure of the finish cosmetic compact container; alternatively, the upper and lower pallets are not fused.  Additionally, the figures show the fusion protrusion and protrusion groove as having a continuous cross-hatching (see lower images of Figure 6), thereby further describing a structure without interior boundaries.  The limitation of a fusion protrusion and fusion groove will be interpreted as either two distinct features that are joined, or alternatively as a single unitary structure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US2016/0242529) in view of Lee et al. (US2016/0235184).
Regarding claim 1, Oh discloses a compact container (11) having a ring button member (162) provided thereon and having a discharge plate (150), in which the compact container includes an outer container (170), an outer container lid (180) hinge-coupled (refer to Paragraph [0117]) to one side of the outer container so as to be opened (Figure 1) and closed (Figure 2), and an inner container (110) mounted inside the outer container (refer to Figure 4), the compact container comprising: 10a discharge device (120) installed in the inner container to discharge a cosmetic material; a pallet (161, 130) coupled to the discharge device to pressurize the discharge device; and a ring button member (162) coupled (1621, 1611) to the pallet to pressurize 15the pallet, wherein the pallet includes an upper pallet (161) and a lower pallet (130 or 130 and solid portion of 140), in which a discharge plate (150) having a discharge port (151) is formed between the upper pallet and the lower pallet (refer to Figure 4), and 20the upper pallet surrounds an outer side of the lower pallet (refer to annotated and cropped Figure 4, below).  Refer additionally to Figures 1-16.  Oh does not disclose that the upper pallet and the lower pallet are integral with each other.  
	Lee discloses a similar cosmetic container (refer to Figures 1-11) having a discharge plate (132; 232; 332) positioned between an upper pallet (131a; 231; 331a) and a lower pallet (131b,131c; 231b,231c; 331b, 331c) wherein the discharge plate is fixed between the upper and lower pallets such that a top surface of the lower pallet and a bottom surface of the upper pallet are integral with each other (Refer to paragraph 
The claimed phrases “insert injection molding”, and “fused” are being treated as a product by process limitation; that is the upper pallet is insert injection molded onto the lower pallet to fuse the upper and lower pallets and the discharge plate is formed via an insert injection molding process where it is formed between the upper and lower pallet; and. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 

    PNG
    media_image1.png
    462
    651
    media_image1.png
    Greyscale

Regarding claim 2, the combination of Oh and Lee disclose the compact container of claim 1, as applied above.  Oh further discloses wherein the discharge device is a pump (120) for pumping the cosmetic material.
Regarding claim 3, the combination of Oh and Lee disclose the compact container of claim 1, as applied above and further discloses the lower pallet makes close contact with the bottom of the discharge plate (the solid portion of 140 makes close contact with the bottom of the discharge plate, refer to Figure 4 of Oh).
Regarding claim 4, the combination of Oh and Lee discloses the compact container of claim 1, as applied above.  Oh further discloses wherein the lower pallet is provided with a seating part on which the discharge plate is seated (not labeled, refer to annotated Figure 4, which shows a protrusion provided on the lower pallet for which the discharge plate is seated).

    PNG
    media_image2.png
    635
    651
    media_image2.png
    Greyscale

	
Regarding claim 5, the combination of Oh and Lee disclose the compact container of claim 1, as applied above.  Oh further discloses wherein a distribution passage (132) is formed in the lower pallet to allow the cosmetic to be spread widely.
Regarding claim 6, the combination of Oh and Lee discloses the compact container of claim 1, as applied above.  Oh further discloses wherein a mesh net (141) is provided on an upper portion of the distribution passage.
Regarding claim 7, the combination of Oh and Lee disclose the compact container of claim 1, as applied above.  The combination does not thus far disclose wherein a covering length of the upper pallet for an upper outer side of the discharge plate is 0.5mm to 2.0mm.  Oh does disclose however that the diameter of the discharge port (151) can range from 0.1mm to 1mm (refer to Paragraph [0131]).  The covering length of the upper pallet (not labeled, refer to cropped and annotated Figure 4, below) is illustrated in Figure 4 to be approximately 1.5 wider than the diameter of the discharge 

    PNG
    media_image3.png
    644
    761
    media_image3.png
    Greyscale

Regarding claim 8, the combination of Oh and Lee disclose the compact container of claim 1, as applied above.  The combination does not thus far disclose wherein a height from a top surface of the discharge plate to an inner end of the upper pallet is 0.3mm to 

    PNG
    media_image4.png
    334
    572
    media_image4.png
    Greyscale

Regarding claim 9, the combination of Oh and Lee disclose the compact container of claim 1, as applied above.  The combination does not thus far disclose wherein a height from a top surface of the discharge plate to a top surface of the upper pallet is 1.5mm to 5.5mm.  Oh does disclose however, that the thickness of the discharge plate may be 0.1mm to 1mm (refer to Paragraph [0115]).  Referring to Figure 4, a height (not labeled, refer to annotated and cropped Figure 4, below) from a top surface of the discharge plate to a top surface of the upper pallet appears to be approximately 4.5 times the thickness of the discharge plate, i.e. 0.1*4.5mm=0.45mm to 1*4.5mm=4.5mm, which overlaps with the claimed range.  While the figures may not be drawn to scale, they can still be relied upon for providing a general relationship between components of an invention.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the compact container of the combination of Oh and Lee such that a height from a top surface of the discharge plate to a top surface of the upper pallet is within the claimed range, since Oh demonstrates that such values are well-known in the art and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

    PNG
    media_image5.png
    480
    769
    media_image5.png
    Greyscale

Regarding claim 10, the combination of Oh and Lee discloses the compact container of claim 1, as applied above.  Oh further discloses wherein a fusion groove (not labeled, refer to cropped and annotated Figure 4, below) is formed in a lower portion of the upper pallet, and a fusion protrusion part (not labeled, refer to cropped and annotated Figure 4, below) is provided on an upper outer side of the lower pallet.  Per the modification, the fixed relationship between the upper and lower pallet of Lee was incorporated into the upper and lower pallet of Oh such that the fusion groove and the fusion protrusion part are integral with each other.  Thus, the combination of Oh and Lee discloses the compact container of claim 1, wherein a fusion groove 10is formed in a lower portion of the upper pallet, and a fusion protrusion part is provided on an upper outer side of the lower pallet, such that the fusion groove and the fusion protrusion part are fused to each other.
The claimed phrase “fused” is being treated as a product by process limitation; that is the upper and lower pallet are fixed/bonded to one another. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 

    PNG
    media_image6.png
    354
    572
    media_image6.png
    Greyscale

Regarding claims 11-12, the combination of Oh and Lee discloses the compact container of claim 1, as applied above.  Oh further discloses wherein the discharge plate is made of a metal, an alloy of metal, or a plated metal, or stainless steel (refer to Paragraph [0114]).
Regarding claim 13, the combination of Oh and Lee disclose the compact container of claim 1, as applied above.  Oh further discloses wherein the discharge plate is formed of a synthetic resin or a fiber material (refer to Paragraph [0015]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        


/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799